7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl MCVAY, Plaintiff-Appellant,v.Flora B. BOYD, Warden, Evans Correctional Institution;Parker Evatt, Commissioner, South CarolinaDepartment of Corrections, Defendants-Appellees,andMARION COUNTY SHERIFF'S DEPARTMENT;  Bud Richardson,Sheriff, Marion County Sheriff's Department;  T.Travis Medlock, Attorney General of theState of South Carolina, Defendants.
No. 93-6734.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-93-685)
Earl McVay, Appellant Pro Se.
Joseph Parker McLean, Clarke, Johnson & Peterson, P.A., Florence, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Earl McVay appeals from the district court's order denying McVay's motion to amend his complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED